      Case 3:21-cv-00699-SMY Document 1 Filed 06/24/21 Page 1 of 6 Page ID #1




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ILLINOIS

IDA MARIE MITCHELL,                           )
                                              )
                       Plaintiff,             )
                                              )
vs.                                           )       No.       3:21-cv-0699
                                              )
WALMART, INC.                                 )
                                              )
                       Defendant.             )

                                    NOTICE OF REMOVAL

         Defendant, Walmart, Inc. by and through its attorneys, DeFranco & Bradley, P.C.,

remove this case to the United States District Court for the Southern District of Illinois pursuant

to 28 U.S.C. § 1446 upon the following grounds:

                                             VENUE

         1.    There is now commenced and pending in the Circuit Court for the Second Judicial

Circuit, Richland County, Illinois, a certain civil action designated as No. 2021-L-008, in which

Ida Marie Mitchell is plaintiff and Walmart, Inc. (“Walmart”) is defendant.

         2.    Defendant removes this case to the United States District Court for the Southern

District of Illinois pursuant to 28 U.S.C. § 1446(a) because the original action was filed in

Richland County, Illinois, which is within the Southern District of Illinois.

                                DIVERSITY OF CITIZENSHIP

         3.    The district courts for the United States have original jurisdiction over this

litigation pursuant to 28 U.S.C. § 1332.

         4.    Complete diversity of citizenship exists between plaintiff and defendant as

required by 28 U.S.C. § 1332(a).




                                             Page 1 of 6
                                        Case No. 3:21-cv-0699
   Case 3:21-cv-00699-SMY Document 1 Filed 06/24/21 Page 2 of 6 Page ID #2




        5.      Plaintiff is now and was at the commencement of this action a citizen of the State

of Illinois.

        6.      Defendant Walmart is now and was at the commencement of this action a

corporation organized and existing under the laws of the State of Delaware with its principal

place of business in Arkansas. Walmart is a citizen of the States of Delaware and Arkansas.

                                 AMOUNT IN CONTROVERSY

        7.      The amount in controversy, exclusive of interest and costs, exceeds $75,000.00 as

required by 28 U.S.C. § 1332(a).

        8.      This action involves a claim for personal injuries and damages in excess of

$50,000. (See Complaint and attached Affidavit signed by plaintiff’s counsel). Plaintiff is

alleging that the accident caused her to break her hip and fracture her wrist. In his demand letter

of May 26, 2021, counsel for plaintiff asserted that plaintiff’s medical treatment cost more than

$131,963.03 and convalescent care in excess of $73,787.10 and will incur future costs for the

staying at Brookside manor in the amount of $3,498/month. Counsel for plaintiff demanded in

excess of ten times the jurisdictional amount to settle the case prior to filing of suit.

        9.      The District Courts adhere to a policy favoring prompt removal of cases so that a

defendant should effect removal when it appears likely from the face of the complaint that the

amount in controversy exceeds $75,000, even when the complaint does not explicitly demand a

figure exceeding $75,000. McCoy v. General Motors Corp., 226 F.Supp.2d 939, 941 (N.D. Ill.

2002) (“courts have routinely held that when plaintiffs allege serious, permanent injuries and

significant medical expenses, it is obvious from the face of the complaint that the plaintiffs'

damages exceeded the jurisdictional amount”); Fields v. Jay Henges Enterprises, Inc., 2006 WL

1875457, at 3 (S.D. Ill. 2006). This Court, in Fields, held:



                                              Page 2 of 6
                                         Case No. 3:21-cv-0699
  Case 3:21-cv-00699-SMY Document 1 Filed 06/24/21 Page 3 of 6 Page ID #3




               The purpose of requiring prompt removal of cases in which federal
               jurisdiction is apparent on the face of a complaint is to avoid
               gamesmanship. The “policy and purpose of Congress [is] to effect
               removals as early as possible and avoid unnecessary delay.”
               Gilardi v. Atchison, Topeka & Santa Fe Ry. Co., 189 F. Supp. 82,
               85 (N.D. Ill.1960). Correspondingly, courts should not encourage
               parties to “hold [ ] back” their “federal cards.” Wilson, 668 F.2d at
               966. “If a [defendant] has good grounds to remove a case to
               federal court, it cannot experiment in state court before seeking
               removal.” Gallagher v. Max Madsen Mitsubishi, No. 90 C 0508,
               1990 WL 129611, at *5 (N.D. Ill. Aug. 27, 1990). When a
               defendant fails to effect timely removal of a case that “[is]
               removable on the initial pleading, the plain language of ... [28
               U.S.C.] § 1446(b) applies,” so that “[if] the notice of removal [is]
               not filed within 30 days of the date [the defendant] was served with
               the original complaint, the removal [is] untimely.” Id.

Fields, 2006 WL 1875457 at 3; see also Century Assets Corp. v. Solow, 88 F. Supp. 2d 659, 661

(E.D. Tex.2000) (noting that a complaint “can facially state a claim over the jurisdictional

amount when there are no numbers in the [complaint] at all,”).

       10.     When the complaint itself does not explicitly establish the amount in controversy,

the district court may look outside the pleadings to other evidence of jurisdictional amount in the

record to determine if the amount in controversy requirement is met. Meridian Sec. Ins. Co. v.

Sadowski, 441 F.3d 536, 543 (7th Cir. 2006); Andrews v. E.I. Du Pont De Nemours and Co., 447

F.3d 510, 515 (7th Cir. 2006) (holding that defendant may establish amount in controversy

through interrogatories, contentions, or admissions in state court, calculations of damages in the

complaint, reference to plaintiff’s settlement demands or informal estimates, or by introducing

affidavits from employees or experts about how much it may cost to satisfy plaintiff’s demands);

Chase v. Shop "N Save Warehouse Foods, Inc., 110 F.3d 424, 427-28 (7th Cir. 1997).

                                         TIMELINESS

       11.     Plaintiff filed the Complaint on May 28, 2021 and served defendant with the

Complaint and Summons on May 28, 2021.


                                            Page 3 of 6
                                       Case No. 3:21-cv-0699
   Case 3:21-cv-00699-SMY Document 1 Filed 06/24/21 Page 4 of 6 Page ID #4




       12.     This notice was filed within thirty days after filing and service.

                                  NOTICE REQUIREMENTS

       13.     Written notice of the filing of this removal was given to plaintiff pursuant to 28

U.S.C. § 1446(d).

       14.     A copy of this notice of removal was filed with the Second Judicial Circuit,

Richland County, Illinois, as required by 28 U.S.C. §1446(d).

       15.     A copy of all process and pleadings were filed contemporaneously with this

notice of removal in accordance with 28 U.S.C. §1446(a).

       WHEREFORE, defendant, Walmart, Inc., removes this case to the United States District

Court for the Southern District of Illinois and hereby requests that the filing of this notice of

removal shall effect the removal of said civil action to this Court.

DEFENDANT DEMANDS TRIAL BY JURY.



                                       DeFRANCO & BRADLEY, P.C.


                                       By /s/James E. DeFranco
                                               James E. DeFranco, #6181134
                                               Nicholas C. Martin, #6324298
                                               141 Market Place, Suite 104
                                               Fairview Heights, IL 62208
                                               (618) 628-2000
                                               (618) 628-2007 Fax
                                               defranco@defrancolaw.com
                                               martin@defrancolaw.com
                                               ATTORNEYS FOR DEFENDANT




                                             Page 4 of 6
                                        Case No. 3:21-cv-0699
Case 3:21-cv-00699-SMY Document 1 Filed 06/24/21 Page 5 of 6 Page ID #5




                                             3:21-cv-0699




                                         3:21-cv-0699
Case 3:21-cv-00699-SMY Document 1 Filed 06/24/21 Page 6 of 6 Page ID #6




                                             3:21-cv-0699




                                       3:21-cv-0699
